834 N.E.2d 906 (2005)
216 Ill. 2d 730
296 Ill. Dec. 101
PEOPLE State of Illinois, petitioner,
v.
Frank VOLKMAR, respondent.
No. 99370.
Supreme Court of Illinois.
September 29, 2005.
In the exercise of this Court's supervisory authority, this case is remanded to the Appellate Court, Fifth District, to determine whether the petition was dismissed at the first stage or second stage of post-conviction proceedings, and to proceed thereafter accordingly in light of People v. Blair, 215 Ill. 2d 427, 294 Ill. Dec. 654, 831 N.E.2d 604 (2005).